Citation Nr: 0925114	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served in the Philippine Guerrilla and Regular 
Philippine Army from October 1942 to June 1946.  He died on 
April [redacted], 1988.  The appellant is his alleged surviving 
spouse.  

This case comes before the Board on appeal from a June 2005 
and January 2006 rating decisions of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The June 2005 rating decision denied 
entitlement to DIC, and the January 2006 rating decision 
denied service connection for the cause of the Veteran's 
death.

In April 2008, the Board received an additional statement 
from the appellant without a waiver of initial RO 
consideration.  However, since the appellant's statement is 
essentially duplicative of her previous statements already 
considered, the Board finds that appellate review may proceed 
at the present time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 1988; the civil registry 
form certifying the Veteran's death listed the cause of death 
as cardiorespiratory arrest and infection of gunshot wound.   

2.  At the time of the Veteran's death, he had no service-
connected disabilities.

3.  Competent evidence does not establish that the Veteran's 
death was causally related to active service.    

4.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits in October 2004.

5.  A VA Form 632 shows that the Veteran had recognized 
Guerilla Service from October 1942 to March 1945.
  

CONCLUSIONS OF LAW

1.  Service connection for cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1137, 1310, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008).  

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.152, 3.1000(a) (2008).

3.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.2, 3.3 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the claims for accrued benefits and nonservice-
connected death pension benefits, as will be explained below, 
in the present case, there is no legal basis upon which the 
benefits may be awarded and the appellant's claims must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

The notice requirements of the VCAA apply to all elements of 
a service connection claim, including: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefit will be assigned if service connection is awarded.  
Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a) 
compliant notice.

Here, the appellant was sent notice letters in October 2004, 
April 2005, and September 2005.  The letters provided 
information as to what evidence was required to substantiate 
the claim for DIC benefits and of the division of 
responsibilities between VA and a claimant in developing an 
appeal. Such communications are also found to satisfy the 
requirements under Hupp, as they explained the criteria for 
achieving service connection based on the cause of death.  
Moreover, additional letters were sent in February 2007 and 
June 2007, explaining how VA determines disability ratings 
and effective dates.  It is acknowledged that these notices 
were not issued before the June 2005 and January 2006 rating 
decisions on appeal.  However, because the appellant's 
pending claims are herein denied, any timing deficiency as to 
Dingess notice is moot, because no disability rating or 
effective date will be assigned here.   

Based on the foregoing, the Board concludes that adequate 
notice was provided to the appellant prior to the transfer 
and certification of her case to the Board and complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
appellant's statements and affidavits, and a brief from her 
representative.  Moreover, an affidavit from the appellant's 
friends is of record.  Attempts to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC) were made and it was established that such 
records were unavailable.  The appellant has been advised of 
the RO's unsuccessful efforts in an April 2006 statement of 
the case, and was further instructed in a September 2005 
letter to submit any service treatment records in her 
possession relating to the claims on appeal.  In a November 
2005 letter, the appellant stated she did not have any of the 
Veteran's service treatment records in her possession.  As of 
this date, no service treatment records have been obtained or 
received by the Board.

In cases such as this, where the service treatment records 
are unavailable, the Board recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Further regarding the duty to assist, the Board has also 
perused the claims file for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding documented medical 
evidence with respect to the appellant's claims.  The 
appellant contends in a November 2005 letter that the Veteran 
only drank herbal medicines since his release from service 
until his death in 1988, and she did not identify any medical 
caregivers.  

Although a medical opinion was not obtained in connection 
with the appellant's claim for service connection for the 
cause of the Veteran's death, the Board finds that VA was not 
under an obligation to provide an opinion, as such is not 
necessary to make a decision on the claim.  In this regard, 
in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), 
the Federal Circuit held that VA's duty to obtain a medical 
opinion under 38 U.S.C.A. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation.  Moreover, the 
Board notes that 38 U.S.C.A. § 5103A(a) does not always 
require VA to assist the claimant in obtaining a medical 
opinion or examination. Under section 5103A(a), VA only needs 
to make reasonable efforts to assist a claimant in obtaining 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit." Here, as 
will be discussed in greater detail below, the Board finds 
that there is no competent evidence suggesting a link between 
the Veteran's death and his active service. Thus, 
notwithstanding the fact that VA had no obligation to obtain 
a medical opinion, the Board finds there was no basis to 
obtain one.

Here, the evidence does not indicate that the Veteran's death 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service.).  Specifically, there were no 
complaints or treatment for a heart disability or gunshot 
wound infection during or after service.  The RO informed the 
appellant that she would need competent medical evidence of a 
current disability and of a relationship between the 
Veteran's disability and service.  The appellant has not 
provided such evidence or indicated where such evidence may 
be found.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

A.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death. 

At the outset, the Board notes that service connection for 
cardiovascular-renal disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  As the 
evidence of record fails to establish any clinical 
manifestations of cardiorespiratory arrest or other heart 
disability within the applicable time period, the criteria 
for presumptive service connection for cardiovascular-renal 
disease on the basis of a chronic disease have not been 
satisfied.   

Based on the above, the Veteran cannot be presumptively 
service-connected for his terminal cardio respiratory arrest.  
Moreover, as will be addressed below, there is no basis for 
concluding that the cardiorespiratory arrest should be 
service-connected on a direct basis.
 
Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), 3.312 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In this case, the Veteran died in 
April 1988 and the civil registry form certifying the 
Veteran's death indicates that the cause of death was 
cardiorespiratory arrest and infection of gunshot wound.    

It must be noted that the Veteran had no service-connected 
disabilities during his lifetime.  Although neither the 
service treatment records nor post-service medical treatment 
records by medical practitioners are available for review, 
there is no competent evidence of record suggesting a 
relationship between the cause of the Veteran's death and 
service. 

There is also no post-service indication of cardiac problems 
or infection of a gunshot wound after discharge.  In this 
regard, the Board notes that evidence of a prolonged period 
without documented medical complaint, and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In the present case, the appellant does not indicate that the 
Veteran's heart disability was ongoing since service; 
however, she did indicate that the Veteran's infection of 
gunshot wound was ongoing since service.  The Board 
acknowledges that the appellant is competent to give evidence 
about the Veteran's observable symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the absence of 
documented treatment is found to be more probative than any 
statements of continuity of the Veteran's symptomatology 
since discharge.  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
appellant's statements.

The Board specifically acknowledges of the appellant's 
contentions that the Veteran's infection of gunshot wound is 
related to an attack he endured by the Japanese while the 
Veteran served as a front-liner for the United States Army.  
However, there is no evidence of any in-service attack or 
injury, and no evidence indicating that the Veteran suffered 
from a heart disability or from complications of an infected 
wound in the many years between his discharge and his death.  
Indeed, had he been wounded from a gunshot, it would be 
expected that a claim would have been filed for the residuals 
of such during his lifetime.

The appellant may believe that the Veteran's terminal cardio 
respiratory arrest and infection of gunshot wound were due to 
his active service.  However, the question of etiology 
involves complex medical issues which she, as a layperson, is 
not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Accrued Benefits

The appellant is claiming entitlement to accrued benefits.

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  Accrued benefits may be paid upon the death of 
a Veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).  

In the instant case, the Veteran died in April 1988.  The 
appellant filed her application for DIC benefits in October 
2004; therefore, she did not file her claim within the 
applicable time period allotted.  Where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law. 



C.  Nonservice-Connected Death Pension Benefits

The appellant is claiming entitlement to nonservice-connected 
death pension benefits.

The law authorizes the payment for nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107.

As noted above, the Veteran served as a member of the 
Philippine Guerilla Service from October 1942 to March 1945.  
The service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, based 
on the type of service demonstrated in the record, the Board 
finds that the appellant is not eligible for death pension 
benefits.

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the Veteran's service.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant has not contended, that the decedent had any 
service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 
38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


